DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 6-11, 13-18, and 20-21 are pending in this application.

Response to Arguments
Applicant’s arguments regarding the rejections of claims 1-21 under 35 U.S.C. 112b have been fully considered and are not all persuasive. Some of the rejections have been withdrawn. However, new 35 U.S.C. 112b rejections are applied to claims 1-4, 6-11, 13-18, and 20-21 based on the amendments.

Applicant's arguments regarding the 35 U.S.C. 101 rejections of claims 1-21 have been fully considered but they are not persuasive. 
Regarding the 35 U.S.C. 101 rejection, the applicant argues the following in the remarks:
Provisioning cloud resources cannot be done mentally.
The claims provide an improvement over the art and provide significantly more than a judicial exception since selection of resources was previously done by humans.

Examiner has thoroughly considered Applicant’s arguments, but respectfully finds them unpersuasive for at least the following reasons:
As to point (a), provisioning merely involves scheduling, allocating, and assigning resources to a workload which just involves mentally associating ownership of resources to a 
As to point (b), this argument shows that the invention merely automates an existing manual process. The courts have held that a manual process which is automated with a computer is not sufficient to overcome an abstract idea rejection (MPEP 2106.05(a)(I)).

Applicant's arguments regarding the 35 U.S.C. 103 rejections of claims 1-21 have been fully considered but they are not persuasive. The arguments are moot because the arguments do not apply to the new grounds of rejection from the references being applied in the current rejection.

Examiner’s Note
Amendments are non-compliant with 37 CFR 1.121(c)(2) which is reproduced here: When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of "currently amended," and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of "currently amended," or "withdrawn" if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be 

Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities:  
As per claims 1, 8, and 15 (line numbers refer to claim 1):
	Line 16 recites “co-location or resources” but this should be corrected to “co-location of resources”. 
	Line 25 recites “the possible filtered combinations” but the claim also recites “the filtered possible combinations” so line 25 should be changed to “the filtered possible combinations” to be consistent.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-11, 13-18, and 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As per claims 1, 8, and 15 (line numbers refer to claim 1):
	Lines 29-31 recite “provisioning the one of the filtered possible combinations of cloud resource bundles from one of the first set and the second set, according to the overall workload demand, to the local workload offloaded to the cloud resources” but this differs from what is written in the specification. The specification recites in paragraph [0005] that “The filtered possible combinations are divided into a first set that satisfies an overall workload demand for resources and a second set that partially satisfies the overall workload demand for resources. If the first set is not empty, a level of goodness is calculated for each one of the combinations in the first set, the first set is ordered by the level of goodness, and a selection is made for provisioning resources from the first set. If the first set is empty and the overall workload demand is not required to be fully satisfied, a level of goodness is calculated for each one of the combinations in the second set, the second set is ordered by the level of goodness, and a selection is made for provisioning resources from the second set.” Paragraphs [0077-0078] recite “Upon separating the set of resource bundle combinations into the two subsets, if the workload resource demand constraint is hard and the first subset is empty (i.e., there are no remaining combinations which can fully satisfy the overall workload demand for resources), the cloud allocation optimizer 504 does not provision any cloud resources from cloud providers 506. If there are combinations listed, however, in the first subset which satisfy the overall workload demand for resources, these combinations are then ordered by their respective level of goodness—the process of which will 

Claims 2-4, 6-7, 9-11, 13-14, 16-18, and 20-21 are dependent claims of claims 1, 8, and 15 and fail to correct the deficiencies of claims 1, 8, and 15, so they are rejected for the same reasons as claims 1, 8, and 15 above. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-11, 13-18, and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per claim 1, 8, and 15 (line numbers refer to claim 1):
	Lines 7 and 31 recite “local workload offloaded” but it is unclear what the workload is local to and where the workload is offloaded from.
Lines 10-16 recite “calculating a level of goodness for each of the filtered possible combinations in the first set, wherein the level of goodness of a respective possible combination of the cloud resource bundles is determined by respectively computing an overall score pertaining to each of compute power, a total cost, and a distribution or co-location of resources of the respective possible combination; wherein the overall score is computed as a weighted aggregation of scores assigned to aspects within each of the compute power, the total cost, and the distribution or co-location or resources” and it is unclear whether this means that there is an overall score for compute power, an overall score for a total cost, and an overall score for a distribution or co-location of resources, or that there is an overall score that reflects compute power, a total cost, and a distribution or co-location of resources in a respective possible combination. Since it is unclear whether there is one overall score for a respective possible combination or an overall score for compute power, an overall score for a total cost, and an overall score for a distribution or co-location of resources, it is also unclear whether there is one overall score that is a weighted aggregation of scores assigned to aspects within the compute power, the total cost, and the distribution or colocation of resources, or that there is an overall score for compute power that is computed by a weighted aggregation of scores assigned to aspects of compute power, an overall score for total cost that is computed by a weighted aggregation of scores assigned to aspects of total cost, and an overall score for distribution or co-location of resources that is computed by a weighted aggregation of scores assigned to aspects of 
Lines 29-30 recite “provisioning the one of the filtered possible combinations of cloud resource bundles from one of the first set and the second set, according to the overall workload demand” but above in lines 21-28 it recites “in response to determining the first set is empty and the overall workload demand is not required to be fully satisfied:…selecting for provisioning one of the filtered possible combinations from the second set based on the ordering”. Therefore, lines 29-30 are incongruous with lines 21-28 because lines 21-28 recite that one of the filtered possible combinations from the second set is provisioned only when the first set is empty and the overall workload demand is not required to be fully empty. Additionally, it is unclear what is meant by “one of the first set and the second set” because it is unclear whether one or two filtered possible combinations are provisioned. 

As per claims 4, 11, and 18 (line numbers refer to claim 4):
	Lines 11 and 13 recite “possible combinations whose cost”, and it is unclear whether this refers to total cost recited in claim 1.
	
As per claims, 6, 13, and 20 (line numbers refer to claim 6):
	Line 2 recites “the overall score for the compute power” which lacks antecedent basis and line 8 recites “the overall core for the total cost” which lacks antecedent basis because claim 1 recites “an overall score pertaining to each of compute power, a total cost, and a distribution or co-location of resources of the respective possible combination”. 

Line 8 recites “computing the overall score for the total cost” but claim 1 recites a total cost of the respective possible combination. Therefore, it is unclear which total cost is being referred to because each possible combination has a total cost. 
	Lines 13-14 recite “dividing the minimum aggregated cost by a cost of the identified possible combination” and lines 9-10 recite “calculating an aggregated cost of all individual cloud resource bundles in an identified possible combination” so it is unclear why the minimum aggregated cost is being divided by a cost of the identified possible combination when the aggregated cost of an identified possible combination was calculated. 

As per claim 7, 14, and 21 (line numbers refer to claim 7):
	Lines 1- 2 recite “the overall score for the distribution” which lacks antecedent basis because claim 1 recites “an overall score pertaining to each of computer power, a total cost, and a distribution or co-location of resources of the respective possible combination”. Additionally it is unclear whether “the distribution” is referring back to “a distribution or co-location of resources”. 
Lines 1-3 recite “computing the overall score for the distribution by: assigning the scores to the aspects” so it is unclear what “the aspects” refers to because claim 1 recites “scores assigned to aspects within each of the compute power, the total cost, and the distribution or co-location or resources”. The phrase “the aspects” is used several times in this claim.

Line 19 recites “the sub-aspect” which lacks antecedent basis. 

As per claims 2, 3, 9, 10, 16, and 17, they are dependent claims of 1, 8, and 15 respectively and fail to correct the deficiencies of claims 1, 8, and 15. Therefore, they are rejected for the same reasons provided for 1, 8, and 15 above. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-11, 13-18, and 20-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.

As per claim 1, in step 1 of the 101 analysis, the examiner has determined that the claim is directed to a method. Therefore, the claim is directed to one of the four statutory categories of invention. 
In step 2A prong 1 of the 101 analysis, the examiner has determined that the claim recites judicial exceptions. Specifically, the limitations of “selecting an optimal combination of cloud resources within budget constraints comprising: computing all possible combinations for cloud resource bundles as available for allocation; filtering the possible combinations according to predetermined criteria; dividing the filtered possible combinations into a first set that satisfies an 
In step 2A prong 2 of the 101 analysis, the examiner has determined that the additional elements, alone or in combination do not integrate the judicial exceptions into a practical application for the following rationale:
The limitation “by a processor” apply judicial exceptions on a generic computer. “Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions” so therefore applying judicial exceptions on a processor which is a generic computing component does not integrate the judicial exceptions into a practical application (MPEP 2106.05(b)) 

The limitation “by a processor” apply judicial exceptions on a generic computer and therefore do not provide significantly more.

As per claim 8, in step 1 of the 101 analysis, the examiner has determined that the claim is directed to a system. Therefore, the claim is directed to one of the four statutory categories of invention. Claim 8 is a system claim of claim 1 so it is rejected for the same reasons as claim 1 above. Additionally, claim 8 recites “a processing executing instructions stored in a memory” which just applies the judicial exceptions on a generic computing component. Therefore, it does not integrate the judicial exceptions into a practical application not does it recite significantly more.

As per claim 15, in step 1 of the 101 analysis, the examiner has determined that the claim is directed to a computer program product. Therefore, the claim is directed to one of the four statutory categories of invention. Claim 15 is a computer program product claim of claim 1 so it is rejected for the same reasons as claim 1 above. Additionally, claim 15 recites “the computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising: an executable portion”, which just applies the judicial exceptions on a generic computing component. Therefore, it does not integrate the judicial exceptions into a practical application not does it recite significantly more.

As per claim 2 and similarly for claims 9 (which depends on claim 8) and 16 (which depends on claim 15), the claim recites an additional limitation of “further comprising configuring attributes for each cloud resource bundle, the attributes including at least one of: a maximum number of instances allowed for allocation; a cost of an instance; a number of instances currently available for allocation; and a number of instances to be allocated in a specific combination of the cloud resource bundles.” This is a mental process because humans can think of attributes associated with each cloud resource bundle. Therefore the judicial exceptions are not integrated into a practical application and do not provide significantly more.

As per claim 3 and similarly for claims 10 (which depends on claim 9) and 17 (which depends on claim 16), the claim recites an additional limitation of “further comprising assigning allocation values for each one of the cloud resource bundles, wherein an allocation value for a respective cloud resource bundle ranges from zero to the maximum number of instances allowed for allocation for the respective cloud resource bundle, and wherein the allocation value for the respective cloud resource bundle indicates the number of instances to allocate of the respective cloud resource bundle”. This is a mental process because humans can assign allocation values to each of the cloud resource bundles by thinking about how many instances to allocate to each cloud resource bundle. Therefore the judicial exceptions are not integrated into a practical application and do not provide significantly more.

As per claim 4 and similarly for claims 11 (which depends on claim 8) and 18 (which depends on claim 15), the claim recites an additional limitation of “wherein filtering the possible 

As per claim 6 and similarly for claims 13 (which depends on claim 8) and 20 (which depends on claim 15), the claim recites an additional limitation of “further comprising: computing the overall score for the compute power by: assigning the scores to the aspects inclusive 4AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Appl. No.: 16/696,132of at least one of: processor cores, memory, storage, network bandwidth, and input/output (I/O) capacity of the respective possible combination, wherein the respective score for each aspect is between 0 and 1; and computing the overall score for the total cost by: calculating an aggregated cost of all individual cloud resource bundles in an identified possible combination; comparing the aggregated cost of the identified possible combination with a minimum aggregated cost of all feasible possible combinations; dividing the minimum aggregated cost by a cost of the identified possible combination; calculating a cost score between 0 and 1 for the identified possible combination; and assigning the total cost score of 1 to one of the possible combinations having a minimum cost respective to all other identified possible 

As per claim 7 and similarly for claims 14 (which depends on claim 13) and 21 (which depends on claim 20), the claim recites an additional limitation of “further comprising computing the overall score for the distribution by: assigning the scores to the aspects that include at least one of: a total number of cloud resource bundles, a number of distinct cloud resource bundles, a number of distinct reliability zones, and a number of distinct cloud providers; 5AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Appl. No.: 16/696,132calculating, for one of the aspects, a high distribution score by assigning the high distribution score of 1 to a respective possible combination having a maximum value of the one of the aspects; assigning the high distribution score of 0 to a respective possible combination having a minimum value of the one of the aspects; calculating a remaining high distribution score for other possible combinations by dividing the score of the one of the aspects of the respective possible combination by the maximum value of the one of the aspects among each remaining possible combination; calculating, for the one of the aspects a low distribution score by assigning the low distribution score of 1 for the respective possible combination having the minimum value of the one of the aspects; assigning the low distribution score of 0 for the respective possible combination having the maximum value of the sub-aspect; and calculating a remaining low distribution score for each of the remaining possible combinations by dividing the score of the one of the aspects of the respective possible combination by the minimum value of the one of the aspects among the remaining possible combinations”, which only further describes the mental process of calculating a level of goodness. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ferris et al. (US 8924539 B2 herein Ferris) in view of Ashok et al. (US 9665388 B2 herein Ashok) and further in view of Subramanian et al. (Application based brokering algorithm for optimal resource provisioning in multiple heterogeneous clouds herein Subramanian).
Ferris and Ashok were cited in the previous office action.

As per claim 1, Ferris teaches the invention substantially as claimed including a computer-implemented method for selecting an optimal combination of cloud resources within budget constraints, by a processor, comprising (Fig. 5, 130 processor; abstract lines 12-16 The engine can thus identify a series of combinations of target resources and target clouds supplying those resources to discover combinations of target clouds and target resources that can satisfy or optimize the selection criteria, such as cost or others; Col. 4 lines 47-49 the cloud management system 104 can select a group of servers in the set of resource servers 108 that match or best match the instantiation request): 
computing all possible combinations for cloud resource bundles as available for allocation (Col. 8 lines 46-50 the deployment engine 150 can generate and present a selection deployment combinations; Col. 12 lines 16-19 the deployment engine 150 can analyze the combined selection scores…all possible combinations of target clouds); 
filtering the possible combinations according to predetermined criteria (Col. 11 lines 50-54 access the set of selection criteria 164 for analyzing…specify selection or filtering criteria); 
dividing the filtered possible combinations into a first set that satisfies an overall workload demand for resources required for a workload and a second set that partially satisfies the overall workload demand for resources (Col. 9 lines 42-47 in general the deployment engine 150 can apply the set of selection criteria 164 to the set of target resources 166 hosted in each cloud of the set of target clouds 152, to determine those clouds which host one or more resources matching or satisfying the criteria the user wishes to apply to those respective criteria; Col. 10 lines 51-59 In aspects, there may be no general unique or single set of combinatorially-maximized cloud-resource combinations 174 which best satisfies the set of selection criteria 164, but instead a series or collection of possible solutions, some of which can be optimized around or based on separate variables or criteria in the set of selection criteria 164, such as overall cost, communications bandwidth, expected uptime under a Service Level Agreement (SLA); Col. 4 lines 61-67 the cloud management system 104 can generate a resource aggregation table or other record that identifies the various selected sets of resource servers in set of resource servers 108 that will be used to supply the components of the set of instantiated virtual machines, services, or processes; Col. 3 lines 56-58 specify a service level agreement (SLA) acceptable for their desired set of applications or services); 
in response to determining the first set is not empty (Fig. 4C; Col. 10 lines 39-47 The deployment engine 150 can then continue to repeat the analysis of all combinations of clouds potentially matching one resource criterion or criteria against all potential pairing or combinations of clouds supplying all other desired resources satisfying all other criteria specified in the set of selection criteria 164, in exhaustive combinatorial fashion. The result of that program of analysis can produce a set of combinatorially-maximized cloud-resource combinations 174, as illustrated in FIG. 4C): 
calculating a level of goodness for each one of the filtered possible combinations in the first set (Col. 11 line 58-Col. 12 line 5 the deployment engine 150 can evaluate the set of target resources 166 located in the set of target clouds 152 based on the set of selection criteria 164 for a first resource, such as, merely illustratively, processor speed or powers, and generate a selection score 170 for the first resource for each cloud in the set of target clouds 152. In 610, similarly, the deployment engine 150 can evaluate the set of target resources 166 located in the set of target clouds 152 based on the set of selection criteria 164 for a second resource, and generate a selection score 170 for second resource, such as, merely illustratively, memory amount or speed, for each cloud in the set of target clouds 152. In 612, the deployment engine 150 can evaluate the set of target resources 166 located in the set of target clouds 152 based on the set of selection criteria 164 for each additional resource under evaluation; Col. 12 lines 10-13 the deployment engine 150 can analyze the combined selection scores 170 for the first resource and the second resource across all possible pairings of clouds in the set of target clouds 152; Col. 9 lines 18-25 In terms of identifying and evaluating resources in the set of target resources 166 that match or satisfy the set of selection criteria 164, FIGS. 4A-4C illustrate various analyses, calculations, results, comparisons, and/or other operations that the deployment engine 150 can , 
wherein the level of goodness of a respective possible combination of the cloud resource bundles is determined by respectively computing an overall score pertaining to each of compute power, a total cost, and a distribution or co-location of resources of the respective possible combination (Col. 12 lines 25-29 the deployment engine 150 can select an optimized, maximized, best available, and/or otherwise preferred or desired combined selection score(s) 170 for the first resource, second resource, and/or additional resources and associated groups or sets of target clouds in the set of target clouds 152; Col. 11 lines 60-62 based on the set of selection criteria 164 for a first resource, such as, merely illustratively, processor speed or powers, and generate a selection score 170; Col. 10 lines 55-58 a series or collection of possible solutions, some of which can be optimized around or based on separate variables or criteria in the set of selection criteria 164, such as overall cost; Col. 8 lines 47-50 select different potential migration or deployment parameters, configurations, providers, and/or other alternatives or factors to be used in assessing various possible deployment combinations; Col. 1 lines 50-54 That user may further instantiate and use multiple applications or other software or services inside or across multiple of those cloud boundaries, and those resources may be used or consumed by multiple or differing end-user groups in those different cloud networks; An overall score pertaining to each of compute power, a total cost, a distribution of co-location of resources of the respective possible combination is taught because the selection criteria sets the selection score and the selection criteria includes processor speed or powers, overall cost, and potential migration or deployment parameters, configurations, and providers. Potential migration or deployment parameters, configurations, and providers pertains to distribution or co-location of resources.);
the filtered possible combinations in the first set by a respective level of goodness; and selecting for provisioning one of the filtered possible combinations from the first set (Col. 12 lines 25-29 the deployment engine 150 can select an optimized, maximized, best available, and/or otherwise preferred or desired combined selection score(s) 170 for the first resource, second resource, and/or additional resources and associated groups or sets of target clouds in the set of target clouds 152; Col. 11 lines 53-55 the set of selection criteria 164 can specify selection or filtering criteria for one or more resources; Col. 9 lines 42-47 in general the deployment engine 150 can apply the set of selection criteria 164 to the set of target resources 166 hosted in each cloud of the set of target clouds 152, to determine those clouds which host one or more resources matching or satisfying the criteria the user wishes to apply to those respective criteria; Col. 4 lines 47-49 the cloud management system 104 can select a group of servers in the set of resource servers 108 that match or best match the instantiation request); and 
in response to determining the first set is empty and the overall workload demand does is not required to be fully satisfied: calculating the level of goodness for each one of the filtered possible combinations in the second set (Col. 10 lines 51-66 In aspects, there may be no general unique or single set of combinatorially-maximized cloud-resource combinations 174 which best satisfies the set of selection criteria 164, but instead a series or collection of possible solutions, some of which can be optimized around or based on separate variables or criteria in the set of selection criteria 164, such as overall cost, communications bandwidth, expected uptime under a Service Level Agreement (SLA), and so forth. In regards, therefore, the deployment engine 150 can produce a selection or possible combination or alternative ; 
the possible filtered combinations in the second set by a respective level of goodness (Fig. 4B; Col. 9 lines 48-58 in cases the user may specify via the set of selection criteria 164 that they simply to do nothing other than to maximize the degree or quantity of each given resource which they wish to consider in the set of target clouds 152. In such cases, the deployment engine 150 can identify the cloud in the set of target clouds 152 which maximizes the degree or quantity of each resource independently, and present the user (for instance via the selection dialog 162) with a combined set of clouds and resources drawn from the set of target clouds 152 which match the set of selection criteria 164 to the highest degree or quantity.); and 
selecting for provisioning one of the filtered possible combinations from the second set (Col. 9 line 61-Col. 10 line 2 In cases, the more than one target cloud may be able to provide the same (or same to within a predetermined margin) degree or quantity of a given resource, so that multiple or alternative cloud combinations can generate or achieve the same maximized or best-available results. In the latter case, the selection dialog 162 may present a list and/or other dialog to present the user with the maximized or best-available results, to permit the user to consider and/or choose the combination they prefer; Col. 12 lines 25-29 the deployment engine ; and 
provisioning the one of the filtered possible combinations of cloud resource bundles from one of the first set and the second set, according to the overall workload demand, to the workload (Col. 11 lines 48-53 In 606, the deployment engine 150 can receive, for instance as input from a user or from an automated source, and/or otherwise access the set of selection criteria 164 for analyzing, optimizing, maximizing, and/or otherwise selecting resources or groups of resources from the set of target clouds 152; claim 9 selecting the first set of target resources comprises selecting a first set of target clouds for which the selection score for at least one of the target resources is maximized; Col. 10 lines 28-33 The deployment engine 150 then may select a first target cloud to potentially host that resource, and then seek out exhaustively all clouds that can host or supply a minimum memory allocation of 2 Gigabytes per machine if that first target cloud were selected to host the requested processor resources; Col. 5 lines 2-5 different sets of servers in set of resource servers 108 can be selected to deliver different resources to different users and/or for different applications; Col. 4 lines 61-67 the cloud management system 104 can generate a resource aggregation table or other record that identifies the various selected sets of resource servers in set of resource servers 108 that will be used to supply the components of the set of instantiated virtual machines, services, or processes).

Ferris fails to teach teaches resources required for a local workload offloaded to cloud resources; wherein the overall score is computed as a weighted aggregation of scores assigned to aspects within each of the compute power, the total cost, and the distribution or co-location or resources; ordering the possible combinations in the first set/second set by a respective level of goodness; and selecting for provisioning one of the possible combinations from the first set/second set based on the ordering; and provisioning one of the possible combinations to the local workload offloaded to the cloud resources

However, Ashok teaches resources required for a local workload offloaded to cloud resources (Col. 5 lines 26-39 cloud computing environment 102 includes one or more cloud computing nodes 201 (also referred to as “clusters”) with which local computing devices used by cloud consumers, such as, for example, Personal Digital Assistant (PDA) or cellular telephone 202, desktop computer 203, laptop computer 204, and/or automobile computer system 205 may communicate…This allows cloud computing environment 102 to offer infrastructure, platforms and/or software as services for which a cloud consumer does not need to maintain resources on a local computing device; Col. 4 lines 23-24 deploy onto the cloud infrastructure consumer-created or acquired applications; Col. 11 lines 29-32 administrative server 303 may receive the attribute requirements for an application workload at the deployment submission time by the user (e.g., user of client device 101) of the workload.);
ordering the possible combinations in the first set/second set by a respective level of goodness; and selecting for provisioning one of the possible combinations from the first set/second set based on the ordering (Col. 14 lines 23-31 a ranking algorithm to a list of pools of compute nodes 302 by comparing the list of attribute requirements of the application workload in order of priority with the hypervisor characteristics of the pools of compute nodes 302 to identify an ordered list of pools of compute nodes 302 that are best suited for satisfying the attribute requirements of the application workload based on the received level of priorities; claim selecting hypervisor platforms that are best suited to process application workloads, the method comprising: receiving attribute requirements for an application workload; applying, by a processor, a ranking algorithm to a list of pools of compute nodes to identify an ordered list of pools of compute nodes that are best suited for satisfying said attribute requirements of said application workload);
provisioning one of the possible combinations to the local workload offloaded to the cloud resources (Col. 1 lines 7-10 The present invention relates generally to cloud computing, and more particularly to selecting optimal hypervisor platforms that satisfy application workload requirements at workload provisioning time; Col. 10 lines 52-55 application workloads (referring to the amount of processing that a hardware component has been given to do at a given time) that are provisioned on the cloud computing environment; Col. 4 lines 23-24 deploy onto the cloud infrastructure consumer-created or acquired applications; Col. 11 lines 29-32 administrative server 303 may receive the attribute requirements for an application workload at the deployment submission time by the user (e.g., user of client device 101) of the workload; Col. 5 lines 19-20 Cloud computing environment 102 is used to deliver computing as a service to client device 101).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Ferris with the teachings of Ashok because Ashok’s teaching of offloading a workload to the cloud allows for the workload to take advantage of the convenience of provisioning resources in the cloud and Ashok’s teaching of ranking pools of compute node and selecting pools of compute nodes based on the ranking provides the advantage of selecting the best pool of compute nodes to best satisfy workload 
	
	Ferris and Ashok fail to teach wherein the overall score is computed as a weighted aggregation of scores assigned to aspects within each of the compute power, the total cost, and the distribution or co-location or resources. 

	However, Subramanian teaches wherein the overall score is computed as a weighted aggregation of scores assigned to aspects within each of the compute power, the total cost, and the distribution or co-location or resources (pg. 62 Table 2, pg. 61 equation 1; pg. 62 right column 3.5 SMI score paragraph 1 lines 1-8 SMI scores for the categories and attributes are rated from 0 to 10 where zero is the least score…The score of the cloud provider is calculated using a weighted sum model [25], where each category, attribute and measure has their own weight; pg. 62 3.4 Service measurement index (SMI) lines 1-29 The SMI is a framework of critical characteristics, associated attributes, and measures that decision-makers may apply to enable comparison of cloud services available from multiple providers. SMI is devised to be a standard method to measure any cloud service based on critical business and technical requirements of the consumers. The SMI starts with a hierarchical framework. The top level divides into seven categories, where each category is further refined by three or more attributes as defined in Table 2. Then, within each attribute one or more measures are being defined to Accountability attributes used to measure the properties related to a service provider organization…Financial the amount spent on the service by the consumer. Performance attributes that indicate the performance characteristics of the provided services. Security and privacy attributes that indicate the effectiveness of a service provider in controlling access to services, service data and physical facilities from which services are provided; pg. 61 right column 3.3 Location and legal constrains lines 1-31 Data-center location of cloud services determines the performance of the service offered to the end user. The cloud providers build multiple data centers that are distributed geographically to meet the availability and reliability of the service. It plays an important role in the performance of the applications hosted. Response time is the key issue that can be reduced when the end user of the hosted applications has less geographical distance from the data center…Many cloud providers started offering services in different geographical locations based on local state-specific regulations. Amazon offers AWS GovCloud [36] for US government agencies and contractors to move more sensitive workloads into the cloud by addressing their specific regulatory and compliance requirements; pg. 59 right column 3.1 Cloud broker architecture paragraph 4 lines 4-5 Resource types can be computing power, storage, memory, network bandwidth).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Ferris and Ashok with the teachings of Subramanian because Subramanian’s teaching of an weighted sum of scores assigned to aspects 
	
As per claim 2, Ferris, Ashok, and Subramanian teach the method of claim 1. Ferris specifically teaches further comprising configuring attributes for each cloud resource bundle, the attributes including at least one of: a maximum number of instances allowed for allocation; a cost of an instance; a number of instances currently available for allocation; and a number of instances to be allocated in a specific combination of the cloud resource bundles (Fig. 4A; Col. 10 lines 9-17 a set of processor resources capable of a range of between 1000 and 2000 MIPS per virtual machine, with a minimum memory allocation of 2 Gigabytes per virtual machine, each machine being allocated at least 100 Gigabytes of permanent or persistent storage, with an allocated communications bandwidth of 100 Megabytes/sec over port 180 between 6:00 a.m. and 9:00 pm and at least 40 Megabytes/sec over that port at other times, all with a total subscription cost of not more than 15 cents per hour per virtual machine; Col. 5 lines 38-41 instantiate a given number, for example, 10, 500, 1000, 20,000, or other numbers or instances of virtual machines to populate one or more clouds 102 and be made available to users of that cloud or clouds).

As per claim 3, Ferris, Ashok, and Subramanian teach the method of claim 2. Ferris specifically teaches further comprising assigning allocation values for each one of the cloud resource bundles, an allocation value for a respective cloud resource bundle ranges, number of instances allowed for allocation for the respective cloud resource bundle (Fig. quantity of a resource can be shown with a higher bar in the bar graph representing the collection of resources present or available in the set of target clouds 152.) and 
wherein the allocation value for the respective cloud resource bundle indicates the number of instances to allocate of the respective cloud resource bundle (Col. 5 lines 38-41 instantiate a given number, for example, 10, 500, 1000, 20,000, or other numbers or instances of virtual machines to populate one or more clouds 102 and be made available to users of that cloud or clouds; Col. 9 lines 61-65 the more than one target cloud may be able to provide the same (or same to within a predetermined margin) degree or quantity of a given resource, so that multiple or alternative cloud combinations can generate or achieve the same maximized or best-available results).
	Additionally, Subramanian teaches wherein an allocation value ranges from zero to the maximum number of instances allowed for allocation (pg. 64 equation 14; In Eq. (14), the constraint states that the allocation of resource for VMs must not exceed the maximum resource capacity offered by the cloud provider p in location l; xipl Decision variable representing the number of VMs in class i provisioned; Aipl Maximum capacity of VMs i offered by cloud provider p in location l).

As per claim 4, Ferris, Ashok, and Subramanian teach the method of claim 1. Ferris specifically teaches wherein filtering the possible combinations includes at least one of: filtering possible combinations that include at least one cloud resource bundle whose number of instances to allocate exceeds the number of instances currently available for allocation; filtering possible combinations that include at least one cloud resource bundle whose specification includes at least one sub-resource amount which is smaller than a corresponding amount in a minimum workload resource requirement; filtering possible combinations whose cost exceeds a remaining safe budget for cloud resource allocation, if an input budget constraint is hard; and filtering possible combinations whose cost exceeds the sum of the remaining safe budget and a budget overflow limit, if the input budget constraint is soft (Col. 9 lines 5-11 the set of selection criteria 164 can present selections for, and/or receive user inputs, for processor resources that may be specified to include criteria such as "minimum 10000 MIPS (millions of instructions per second), "x86 processor architecture," "minimum quad processor architecture," "max cost 5 cents per hour," "minimum uptime 99.0%,"; Col. 10 lines 33-38 The deployment engine 150 may then select a second target cloud to potentially host the processor resource meeting the specified criteria, then evaluate all potential combinations of target clouds to host the specified memory resources (in this example, a minimum or threshold of 2 Gigabytes); Col. 10 lines 55-58 a series or collection of possible solutions, some of which can be optimized around or based on separate variables or criteria in the set of selection criteria 164, such as overall cost).

As per claim 8, it is a system claim of claim 1. Therefore, it is rejected for the same reasons as claim 1 above. Additionally, Ferris teaches a processor executing instructions stored in a memory device (Fig. 5, 130 processor, 132 memory; claim 19 A non-transitory computer readable storage medium comprising instructions). 

As per claim 9, it is a system claim of claim 2. Therefore, it is rejected for the same reasons as claim 2 above.

As per claim 10, it is a system claim of claim 3. Therefore, it is rejected for the same reasons as claim 3 above.

As per claim 11, it is a system claim of claim 4. Therefore, it is rejected for the same reasons as claim 4 above.

As per claim 15, it is a computer program product claim of claim 1. Therefore, it is rejected for the same reasons as claim 1 above. Additionally, Ferris teaches a non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising: an executable portion (claim 19 A non-transitory computer readable storage medium comprising instructions that, when executed by a hardware processor, cause the hardware processor to perform operations).

As per claim 16, it is a computer program product claim of claim 2. Therefore, it is rejected for the same reasons as claim 2 above.

As per claim 17, it is a computer program product claim of claim 3. Therefore, it is rejected for the same reasons as claim 3 above.

As per claim 18, it is a computer program product claim of claim 4. Therefore, it is rejected for the same reasons as claim 4 above.

Claims 6, 7, 13, 14, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ferris, Ashok, and Subramanian, as applied to claims 1, 8, and 15 above, in view of Li et al. (CN108449394A herein Li) and further in view of Featherstone et al. (US 10922637 B2 herein Featherstone).
The claim mappings of Li are provided with a translation of CN108449394A.
	Li and Featherstone were cited in the previous office action.

As per claim 6, Ferris, Ashok, and Subramanian teach the method of claim 1. Ferris specifically teaches further comprising: computing the overall score for the compute power by: assigning the scores to the aspects inclusive of at least one of: processor cores, memory, storage, network bandwidth, and input/output (I/O) capacity of the respective possible combination (Col. 2 lines 59-63 Another group of servers in set of resource servers 108 can accept requests to host computing cycles or processor time, memory allocations, communications ports or links, and/or other resources to supply a defined level of processing power; Col. 10 lines 13-14 an allocated communications bandwidth of 100 Megabytes/sec; Col. 11 lines 58-62 the deployment engine 150 can evaluate the set of target resources 166 located in the set of target clouds 152 based on the set of selection criteria 164 for a first resource, such as, merely illustratively, processor speed or powers, and generate a selection score; Col. 12 lines 25-29 the deployment engine 150 can select an optimized, maximized, best available, and/or otherwise preferred or desired combined selection score(s) 170 for the first resource, second resource, and/or additional resources and associated groups or sets of target clouds in the set of target clouds 152; Col. 12 lines 10-12 analyze the combined selection scores 170 for the first resource and the second resource across all possible pairings of clouds); and 
computing the overall score for the total cost by: calculating an aggregated cost of all individual cloud resource bundles in an identified possible combination (Col. 10 lines 55-58 a series or collection of possible solutions, some of which can be optimized around or based on separate variables or criteria in the set of selection criteria 164, such as overall cost; abstract lines 12-16 The engine can thus identify a series of combinations of target resources and target clouds supplying those resources to discover combinations of target clouds and target resources that can satisfy or optimize the selection criteria, such as cost; Col. 12 lines 20-24 the combination of three or more target clouds can be assigned a combined selection score 170 based on the sum of the selection score 170 for each of the resources hypothetically hosted in one or more individual cloud; Col. 10 lines 16-17 a total subscription cost of not more than 15 cents per hour per virtual machine; Col. 11 lines 60-62 based on the set of selection criteria 164 for a first resource, such as, merely illustratively, processor speed or powers, and generate a selection score 170); 
the aggregated cost of the identified possible combination, aggregated cost of all feasible possible combinations, a cost of the identified possible combination; calculating a cost score for the identified possible combination; and assigning the total cost score to one of the possible combinations (Col. 10 lines 55-58 a series or collection of possible solutions, some of which can be optimized around or based on separate variables or criteria in the set of selection criteria 164, such as overall cost; Col. 12 lines 25-29 the deployment engine 150 can select an optimized, maximized, best available, and/or otherwise preferred or desired combined selection score(s) 170 for the first resource, second resource, and/or additional resources and associated groups or sets of target clouds; Col. 12 lines 17-19 combined selection scores 170 for each additional resource, along with the first resource and second resource, across all possible combinations of target clouds; Col. 12 lines 10-12 analyze the combined selection scores 170 for the first resource and the second resource across all possible pairings of clouds).

Ferris, Ashok, and Subramanian fail to teach wherein the respective score for each aspect is between 0 and 1; comparing the aggregated cost with a minimum aggregated cost; dividing the minimum aggregated cost by a cost; calculating a cost score between 0 and 1; and assigning the total cost score of 1 having a minimum cost.

However, Li teaches wherein the respective score for each aspect is between 0 and 1 ([0051-0053] After the network speed between the server and the cloud storage is standardized by min-max, the standard value WS(Ci) of the network speed is obtained. The formula is: WS(Ci)=(W(Ci)–Wmin)/(Wmax-Wmin); Among them, Wmin is the minimum value of all  When W(Ci) is Wmin, the normalized network speed is 0 and when W(Ci) is Wmax, the normalized network speed is 1.).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Ferris, Ashok, and Subramanian with the teachings of Li because Li’s teaching of min max standardization which makes an aspect be between 0 and 1 allows for aspects of different scales to be scaled down to a specific range.
	
Ferris, Ashok, Subramanian, and Li fail to teach comparing the aggregated cost with a minimum aggregated cost; dividing the minimum aggregated cost by a cost; calculating a cost score between 0 and 1; and assigning the total cost score of 1 having a minimum cost.

However, Featherstone teaches comparing the aggregated cost with a minimum aggregated cost; dividing the minimum aggregated cost by a cost (Col. 17 lines 54-56 the material cost value for each design may be normalized by dividing each value by the minimum Material Cost value); calculating a cost score between 0 and 1 (Table 2; Col. 17 lines 57-59 Thus, Design 2 may obtain a normalized Material Cost value of 1.00. If an assumption is made that a value having twice the cost as Design 2 has a normalized value of 0.00); and assigning the total cost score of 1 having the minimum cost (Table 1, Table 2; Col. 17 lines 56-57 Thus, Design 2 may obtain a normalized Material Cost value of 1.00; Table 1 shows design 2 has the lowest cost and table 2 shows that design 2 has a normalized material cost of 1.).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Ferris, Ashok, Subramanian, and Li with 
	
As per claim 7, Ferris, Ashok, Subramanian, Li, and Featherstone teach the method of claim 6. Ferris specifically teaches further comprising computing the overall score for the distribution by: assigning scores to the aspects that include at least one of: a total number of cloud resource bundles, a number of distinct cloud resource bundles, a number of distinct reliability zones, and a number of distinct cloud providers (Fig. 3, Fig. 4A, item 152 set of target clouds; Col. 8 lines 47-50 present a selection dialog 162 to the user to select different potential migration or deployment parameters, configurations, providers, and/or other alternatives or factors to be used in assessing various possible deployment combinations; Col. 7 line 50 distinct transient sub-clouds; Col. 11 lines 58-62 can evaluate the set of target resources 166 located in the set of target clouds 152 based on the set of selection criteria 164 for a first resource, such as, merely illustratively, processor speed or powers, and generate a selection score; Col. 12 lines 17-20 analyze the combined selection scores 170 for each additional resource, along with the first resource and second resource, across all possible combinations of target clouds in the set of target clouds 152); 
calculating a distribution score by assigning the distribution score a respective possible combination; assigning the distribution score to a respective possible combination; calculating a remaining distribution score for other possible combinations, score of the respective possible combination, among each remaining possible combination; calculating distribution score by assigning the distribution score for the respective possible combination; assigning the distribution score for each of the remaining possible combinations; and calculating a remaining distribution score for other combinations, score of the respective possible combination, the remaining possible combinations (Col. 12 lines 17-20 analyze the combined selection scores 170 for each additional resource, along with the first resource and second resource, across all possible combinations of target clouds in the set of target clouds 152; Col. 12 lines 25-35 the deployment engine 150 can select an optimized, maximized, best available, and/or otherwise preferred or desired combined selection score(s) 170 for the first resource, second resource, and/or additional resources and associated groups or sets of target clouds in the set of target clouds 152. In 620, the deployment engine 150 can notify the user of the optimized or otherwise preferred combinations of target clouds and resource assignments in those target clouds, and/or initiate migration or deployment to the set of selected target clouds to subscribe to those resources in optimized or otherwise preferred combinations of clouds; Col. 8 lines 47-50 present a selection dialog 162 to the user to select different potential migration or deployment parameters, configurations, providers, and/or other alternatives or factors to be used in assessing various possible deployment combinations); 
Additionally, Li teaches calculating, for one of the aspects, a high score by assigning the high score of 1 having a maximum value of the one of the aspects; assigning the high score of 0 having a minimum value of the one of the aspects; calculating a remaining high score by dividing the score of the one of the aspects by the maximum value of the one of the aspects ([0051-0053] After the network speed between the server and the cloud storage is standardized by min-max, the standard value WS(Ci) of the network speed is obtained. The formula is: WS(Ci)=(W(Ci)–Wmin)/(Wmax-Wmin); Among them, Wmin is the minimum value When W(Ci) is Wmin, the normalized network speed is 0 and when W(Ci) is Wmax, the normalized network speed is 1.).
Additionally, Featherstone teaches calculating, for the one of the aspects a low score by assigning the low score of 1 having the minimum value of the one of the aspects; assigning the low score of 0 having the maximum value of the sub-aspect; and calculating a remaining low score by dividing the score of the one of the aspects by the minimum value of the one of the aspects (Table 1, Table 2; Col. 17 lines 53-59 The Material Cost values may also be normalized. For example, the material cost value for each design may be normalized by dividing each value by the minimum Material Cost value. Thus, Design 2 may obtain a normalized Material Cost value of 1.00. If an assumption is made that a value having twice the cost as Design 2 has a normalized value of 0.00).

As per claim 13, it is a system claim of claim 6. Therefore, it is rejected for the same reasons as claim 6 above.

As per claim 14, it is a system claim of claim 7. Therefore, it is rejected for the same reasons as claim 7 above.

As per claim 20, it is a computer program product claim of claim 6. Therefore, it is rejected for the same reasons as claim 6 above.

As per claim 21, it is a computer program product claim of claim 7. Therefore, it is rejected for the same reasons as claim 7 above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSING CHUN LIN whose telephone number is (571)272-8522.  The examiner can normally be reached on Mon - Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/H.L./Examiner, Art Unit 2195                                                                                                                                                                                                        
/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195